Title: To James Madison from George Nicholas, 7 July 1785
From: Nicholas, George
To: Madison, James



Dear Sir,
July 7th. 1785.

I expected to have done myself the pleasure of calling on you from the last Orange court but was disappointed in going there. I received the remonstrance and had it copied for I found that any change in it must be for the worse. One hundred and fifty of our most respectable freeholders signed it in a day. I have sent copies to the counties that I mentioned in my last. I am with regard and esteem Dr. Sir Yr. Obdt.
G. Nicholas
